IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,226




EX PARTE PEDRO SIERRA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1070138 IN THE 184TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to life imprisonment.  The First Court of Appeals affirmed his conviction.
Sierra v. State, No. 01-07-443-CR (Tex. App.–Houston [1st], delivered November 14, 2008).  
            Applicant contends that his appellate counsel failed to timely file a petition for discretionary
review in his case. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to file a petition for
discretionary review due to power outages after Hurricane Ike.  The trial court recommends that
relief be granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the First Court of Appeals in Cause No. 01-07-443-CR that affirmed his conviction in
Case No. 1070138 from the 184th  Judicial District Court of Harris County.  Applicant shall file his
petition for discretionary review with the First Court of Appeals within 30 days of the date on which
this Court’s mandate issues.
 
Delivered: September 23, 2009
Do not publish